Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-8 are pending and stand rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over AUSTIN (US 2011/0175569 A1, hereinafter AUSTIN) in view of ICHIKAWA et al. (US 2012/0091958 A1, hereinafter ICHIKAWA) and in further view of YOKOGAWA ELECTRIC CORP (JPH11178230A, hereinafter YOKOGAWA).
  
    PNG
    media_image1.png
    706
    529
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    702
    503
    media_image2.png
    Greyscale

                                              
    PNG
    media_image3.png
    649
    477
    media_image3.png
    Greyscale

                            
As per claim 1, AUSTIN discloses a vehicle control device (See Fig.5, Item#28 and Fig.15, discloses a charger comprising a control device) configured to perform a timer charging to supply a vehicle with power from a power supply device outside the vehicle through a charging cable (See Fig.25, steps#51 and 57, disclose the charger controls charging based on the current time and a preset start charging time and end charging based on the current time and the preset charge end time), 
the timer charging being charging which starts charging a battery mounted in the vehicle upon arrival of a start time (See Fig.25, Step#S51, S53 and S55, disclose when the vehicle is connected to the charger, the charger controller determines if the preset charge start time has arrived or not (S51). If the charge start time has arrived then charging begins (S55), if it has not arrived then charging is delayed until the preset charging arrived (S53)) and ends charging the battery upon arrival of an end time (See Fig.25, Step#S57 and S65, disclose that when the charge end time arrived, charging is stopped), the vehicle control device comprising: 
an execution unit configured to perform the timer charging, using the start time and the end time which are preset (See Par.86, discloses a system enabling the user to select a charging start time and charging end time, the operation is then controller by controller 44 to comply with the user’s preset charge start time and charge end time). However AUSTIN does not disclose a resume process unit configured to suspend the timer charging when the charging cable is disconnected from at least one of the vehicle and the power supply device during the timer charging, resume the suspended timer charging when predetermined resume conditions are met, and end the suspended timer charging without waiting for the end time when the predetermined resume conditions are not met, the predetermined resume conditions including a condition in which the charging cable is reconnected after the timer charging is suspended and before the end time.
ICHIKAWA discloses a vehicle charging control comprising resume process unit configured to suspend the timer charging when the charging cable is disconnected from at least one of the vehicle and the power supply device during the timer charging (See Pars.196 and 199 and Fig.12, Item#SS1421 and S1422, discloses maintaining the timer count value when the charging connector 310 is disconnected), resume the suspended timer charging when predetermined resume conditions are met (See Par.197 and 198, disclose the charging is resumed at the timer time TIM which was previously counted before the charging was interrupted). 
AUSTIN and ICHIKAWA are analogous art since they both deal with vehicle charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by AUSTIN with that of ICHIKAWA by suspending the timer charging when the cable is disconnected from the vehicle and resuming the suspended timer charging when predetermined resumption conditions are met for the benefit of ensuring that the charging process is maintained in the event that an accidental disruption to vehicle charging takes place by an inadvertent disconnection of the vehicle charging cable. However, AUSTIN and ICHIKAWA do not disclose ending the suspended timer charging without waiting for the end time when the predetermined resume conditions are not met, the predetermined resume conditions including a condition in which the charging cable is reconnected after the timer charging is suspended and before the end time.
YOKOGAWA discloses a vehicle charging control system comprising ending the suspended timer charging without waiting for the end time when the predetermined resume conditions are not met (See Par.5, discloses starting a timer after charging cable disconnection is detected and if the cable is reconnected before the disconnection timer expires, then charging is resumed. Also see Pars.4 and 15, disclose that the original charge time is 5 hours and might be interrupted after 5 hours while the disconnection timer is set to a few minutes during which power restoration is detected), the predetermined resume conditions including a condition in which the charging cable is reconnected after the timer charging is suspended and before the end time (See Pars. 4-5 and 14, disclose that the second timer measuring the power restoration is set to a much shorter value-minutes- while the original charging time may be disrupted with 3 hours remaining for the charging time; this means that the conditions satisfies the cable being reconnected before the end time, also Par.14, discloses “If the integrated charging time exceeds the preset charging time required for full charging, the switch 4 is turned off via the signal line or 9c to stop the charging operation to the secondary battery 8”).
AUSTIN, ICHIKAWA and YOKOGAWA are analogous art since they all deal with vehicle battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by AUSTIN and ICHIKAWA with that of YOKOGAWA by terminating the charging resumption process if the charge resumption conditions are not met within a specified period of time for the benefit of preserving the battery charge of the vehicle which is used to provide power to the controller when the charging source is disconnected (See YOKOGAWA, Par.16).

As per claim 2, AUSTIN, ICHIKAWA and YOKOGAWA disclose the vehicle control device according to claim 1 as discussed above, wherein the predetermined resume conditions are met when the charging cable is reconnected before the end time (See ICHIKAWA, Par.199, discloses that the charging timer is resumed when the charging connector is reconnected, also see YOKOGAWA as discussed above in claim 1 rejection, disclose that the disconnection timer is set to be much shorter “minutes” than the charging timer “hours” such that the reconnection is done before the charging timer expired, YOKOGAWA also discloses that when the charging integration timer reaches a certain value then the charging process ends), without the vehicle starting travelling, since the charging cable has been disconnected and the timer charging has been suspended (See ICHIKAWA, Pars.190-191 and Fig.12, Steps#S1215 and S1220, disclose that if the vehicle has started travelling then charging timer is reset and not resumed, Par.197 and 198, disclose if the vehicle has not travelled, the charging is resumed at the timer time TIM which was previously counted before the charging was interrupted).

As per claim 3, AUSTIN, ICHIKAWA and YOKOGAWA disclose the vehicle control device according to claim 1 as discussed above, wherein the predetermined resume conditions are met when the charging cable is reconnected before the end time (See ICHIKAWA, Par.199, discloses that the charging timer is resumed when the charging connector is reconnected, also see YOKOGAWA as discussed above in claim 1 rejection, disclose that the disconnection timer is set to be much shorter “minutes” than the charging timer “hours” such that the reconnection is done before the charging timer expired, YOKOGAWA also discloses that when the charging integration timer reaches a certain value then the charging process ends), without an elapse of a given time period since the charging cable has been disconnected and the timer charging has been suspended (See YOKOGAWA, Pars.5, 14 and 16, disclose that if a predetermined time period -measured after the disconnection of the charging cable- has elapsed, then charging is stopped).

As per claim 4, AUSTIN, ICHIKAWA and YOKOGAWA the vehicle control device according to claim 1 as discussed above, wherein the resume process unit is configured to determine that the predetermined resume conditions are not met when the vehicle travels a given distance or longer in a period from when the charging cable is disconnected  and the timer charging is suspended to when the charging cable is reconnected (See Pars.190-192, disclose if the vehicle is determined to have travelled, i.e. travelling distance >0 while the timer is paused, then the charging timer is reset).

As per claims 5 and 7, AUSTIN, ICHIKAWA and YOKOGAWA disclose the vehicle control device according to claim 1 as discussed above, further comprising a first change unit configured to change, when the predetermined resume conditions are met, the end time of the resumed timer charging so that at least a portion of an amount of uncharged power is replenished, the uncharged power being power uncharged while the timer charging is suspended (See ICHIKAWA,  Pars.196 and 199 and Fig.12, Item#SS1421 and S1422, discloses maintaining the timer count value when the charging connector 310 is disconnected, Pars.197 and 198, disclose the charging is resumed at the timer time TIM which was previously counted before the charging was interrupted, if charging end time was originally set to be 3:00 and charging was stopped for a few minutes i.e. 5 minutes, before charging connector was reconnected, and charging is resumed, using the teachings of YOKOGAWA in Par.14, disclosing that charging time is integrated and the integrated time is compared to a threshold which indicates time needed for full charging time, when the integrated time matches the threshold then charging is stopped. The combination would yield a timer which is increased by the amount of charge disruption such that the integrated charging time reaches the threshold).

As per claim 6, AUSTIN, ICHIKAWA and YOKOGAWA disclose the vehicle control device according to claim 1 as discussed above, however they do not disclose further comprising a second change unit configured to change, when the predetermined resume conditions are met, an amount of charge per unit time of the resumed timer charging so that at least a portion of an amount of uncharged power is replenished, the uncharged power being power uncharged while the timer charging is suspended. However AUSTIN, ICHIKAWA and YOKOGAWA disclose changing the end time of the resumed timer charging so that at least a portion of an amount of uncharged power is replenished (See claim 5 rejection above) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by AUSTIN, ICHIKAWA and YOKOGAWA by adjusting an amount of charge per unit time of the resumed timer charging so that at least a portion of an amount of uncharged power is replenished for the benefit of compensating for the charge disruption time without changing the end time such that other scheduled vehicles can maintain their reserved charging times.

As per claim 8, AUSTIN, ICHIKAWA and YOKOGAWA  disclose the vehicle control device according to claim 1, further comprising an end process unit configured to at least notify or record that the timer charging has ended part way through, when the predetermined resume conditions are not met (See ICHIKWA, Pars.63-64, disclose a display which shows the remaining charge time, as discussed with regards to claim 5 above, the charging time is change to compensate for the charge disruption time and it is implicit that as the remaining charging time changes the display will be updated as well for the benefit of notifying the user).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/Examiner, Art Unit 2859      

/EDWARD TSO/Primary Examiner, Art Unit 2859